Upon the first count, (which is on the note,)
THE COURT
gave the following instruction: That it is necessary for the plaintiffs to prove that a demand was made on Anderson, the maker, and notice of his refusal given to Gardner, the indorser, in due time, unless it should appear that Anderson was insolvent when the note was indorsed and delivered to the plaintiffs, and was known by Gardner to be so: That the defendant, Gardner, was discharged from his liability by .the want of such demand and notice, but that his assumption would make him again liable, if made under a knowledge of the facts and of the law as to his being discharged: And, further, that if the jury should be of opinion, from the evidence, that the defendant lived in the city of Washington, and the plaintiffs’ agent in Georgetown, the distance being about two miles, notice to the defendant, given nine days after the last day of grace, was not reasonable notice.
Verdict for plaintiffs.
Quaere. See De Berdt v. Atkinson, 2 H. Bl. 336, and Nicholson v. Gouthit, Id. 609, as to the necessity of notice in case of known insolvency.